By the Court.

Starnes, J.
delivering the opinion.
But a few of the several grounds of objection which appear *537in the bill of exceptions in this case, were presented for our consideration at the hearing, by the-Counsel for the plaintiff' in error. These, only, we shall notice in the opinion; finding, as we do, no cause for -interference with the judgment,' on any of the other points.'
[1.] One of the Jurors, Elisha Tucker by name, was put upon triors; and before the triors he was examined, the' Counsel for the State being permitted, without objection, to-examine the Juror, with reference to his opinion as to the guilt of the prisoner. To the questions put by the Counsel,' he gave such answers as, without doubt, led to his being-found competent by the triors.
It is now insisted, that the State’s Counsel had no right put these questions to the Juror.
It is unnecessary for us to decide, whether or not it was-proper for the- Solicitor General thus to examine the Juror. It was permitted, without objection or cavil. And we have-repeatedly ruled, that objecticns on account of such matters of practice, must be made at the trial, and the decision of the. Court had thereon; otherwise, we are not authorized to in-. • terfere on account of error in the proceeding.
Irregularities of practice ensue in, perhaps, every trial of importance; they ensue frequently with the concurrence of both parties, and are rightly supposed to be waived when no objection is made on account thereof.
Besides, if no exception be taken at the trial, no point made, and the opinion of the Court not invoked and not giv-t en, there has been no decision, sentence judgment or decree of a Superior Court rendered upon the point; and therefore, by the organic law of this Court, we have no right to review the proceeding.
[2.] We recognize the right of the Judge, in the Court below, to revise and correct the brief of the testimony, as it is' presented to him in the record. It is his duty to see that a-correct and proper statement of the evidence is presented; *538and he violates his duty in a most important and vital par- • ticular, if he fail to do this.
The Court below was, therefore, right in ordering such the testimony, as (according to his recollection) had been omitted to be inserted, and in revising and correcting the other testimony presented. It is true that the Judge may err in the discharge of this duty, and that his error cannot be corrected. But from the necessity of the case, this power of revision and correction must be reposed somewhere; and where can it be more appropriately confided, than in that officer who has been chosen by his fellow-citizens to sit in judgment, uprightly and disinterestedly, between his fellow-citizens who are litigant before him ?
[3.] With the only other exception remaining to be considered, we have had some difficulty in dealing.
The affidavits presented upon the motion for a new trial, show, very clearly, that two of the Jurors, Ross and Parker,, improperly behaved themselves after they were sworn — entering a grocery or retail shop as they did, and one of them (John Ross) speaking with several persons, and otherwise demeaning himself in a manner unworthy of a sworn Juror, and especially of one who was charged with an issue of life or death. And we should feel it our duty to send the case back on account of this conduct, but for the statement of the Bailiff who attended the Jury.
The Jurors, themselves, in their exculpatory affidavits, say that they were not out of the presence of the Bailiff. Parker declares that he held conversation with no one in relation to the case, and Ross makes a similar statement. The Bailiff swears, that he remained in company with these Jurors when they went into the grocery; that he heard what was said to the various persons with whom conversation was held by them; that nothing was said in relation to the case, and that the prisoner was present and in hearing during all this time.
This latter fact, when taken in connection with the other statements of the Bailiff, has satisfied our minds that no in*539jury came to the prisoner by the loose conversations of these Jurors; and on this account, we will not control the verdict. Judgment affirmed.